NOTE: This order is n0nprec:edentia1.
United States Court of AppeaIs
for the Federal Circuit
JERRY ALLEN CLARK,
Appellant,
V.
ERIC H. HOLDER, JR., ATTORNEY GENERAL,
Appellee.
2011_15o5 _
Appea1 from the United States District Court for the
Western District of Okiahoma in case n0. 11-CV-O707,
Judge Joe Heaton.
ON MOTION
ORDER
The court considers whether this appeal should be
dismissed or transferred to the United States Court of
Appea1s for the Tenth Circuit.
Jerry Allen Clark appears to have appealed from a
magistrate’s decision of the United States District Court
for the Western District of OkIahoma recommending that
C1ark’s petition for a writ of habeas corpus be denied.
This court is a court of limited jurisdiction. 28 U.S.C.

CLARK V. HOLDER 2
§ 1295 Based only upon our review of the papers trans-
mitted by the district court, it does not appear that this
case falls within this court’s jurisdiction.
Pursuant to 28 U.S.C. § 1631, this court is authorized
to transfer the case, but only to a court in which the
appeal could have been brought at the time it was filed or
noticed and only if transfer is "in the interest of justice[.]"
Because the trial court has yet to issue final judgment it
does not appear transfer to the United States Court of
Appeals for the Tenth Circuit is appropriate. .
Accordingly,
IT ls 0R1)ERED T1LAT:
Clark is directed to show cause within 30 days from
the date of this order why this appeal should not be
dismissed. The Government may also respond within
that time.
lo
FoR THE CoURT
 0 4  /s/ J an Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COURT OF APPEALS FOR
THE FEDERAL ClRCUIT
: J All Cl k
cc J:;1nyne E€lIl)avEi:lson, Esq. ms 04 2011
319 im H0RBALv
CLERK